Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 1 of 44 Page ID
                                #:32192



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 PATRICK J. COUGHLIN (111070)
     TOR GRONBORG (179109)
   3 JASON A. FORGE (181542)
     TRIG R. SMITH (237399)
   4 SUSANNAH R. CONN (205085)
     J. MARCO JANOSKI GRAY (306547)
   5 DEBASHISH BAKSHI (311115)
     TING H. LIU (307747)
   6 655 West Broadway, Suite 1900
     San Diego, CA 92101
   7 Telephone: 619/231-1058
     619/231-7423 (fax)
   8 patc@rgrdlaw.com
     torg@rgrdlaw.com
   9 jforge@rgrdlaw.com
     trigs@rgrdlaw.com
  10 sconn@rgrdlaw.com
     mjanoski@rgrdlaw.com
  11 dbakshi@rgrdlaw.com
     tliu@rgrdlaw.com
  12
     Counsel for Plaintiff and the Class
  13
                            UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
                                   SOUTHERN DIVISION
  16
     HSINGCHING HSU, Individually and ) Case No. 8:15-cv-00865-AG-SHK
  17 on Behalf of All Others Similarly     )
     Situated,                             ) CLASS ACTION
  18                                       )
                               Plaintiff,  ) JOINT SET OF JURY
  19                                       ) INSTRUCTIONS AGREED TO BY
            vs.                            ) THE PARTIES
  20                                       )
     PUMA BIOTECHNOLOGY, INC., et ) Trial Date: January 15, 2019
  21 al.,                                  ) Time:     9:00 a.m.
                                           ) Ctrm:     10D
  22                           Defendants. ) Judge:    Hon. Andrew J. Guilford
                                           )
  23
  24
  25
  26
  27
  28

       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 2 of 44 Page ID
                                #:32193



   1              Pursuant to L.R. 51 et seq., the Court’s Scheduling Order Specifying
   2 Procedures (ECF No. 85), and Order Regarding Trial Procedures and Pretrial Filings
   3 (ECF No. 614), the parties submit the following joint set of instructions:
   4
       1.         PRELIMINARY JURY INSTRUCTIONS
   5
            1.      Duty of Jury (Court Does Not Provide Written Copies)    Model 1.3
   6
            2.      The Parties
   7
            3.      Burden of Proof – Preponderance of the Evidence         Model 1.6
   8
            4.      What is Evidence                                        Model 1.9
   9
            5.      What is Not Evidence                                    Model 1.10
  10
            6.      Evidence for Limited Purpose                            Model 1.11
  11
            7.      Direct and Circumstantial Evidence                      Model 1.12
  12
            8.      Ruling on Objections                                    Model 1.13
  13
            9.      Credibility of Witnesses                                Model 1.14
  14
  15        10.     Conduct of the Jury                                     Model 1.15

  16        11.     No Transcript Available to Jury                         Model 1.17

  17        12.     Taking Notes                                            Model 1.18

  18        13.     Bench Conferences and Recesses                          Model 1.20

  19        14.     Outline of Trial                                        Model 1.21

  20 2.           INSTRUCTIONS AT THE CLOSE OF EVIDENCE
  21
            1.      Duty of Jury (Court Reads/Provides Written Instructions) Model 1.4
  22
            2.      Burden of Proof – Preponderance of the Evidence         Model 1.6
  23
            3.      What is Evidence                                        Model 1.9
  24
            4.      What is Not Evidence                                    Model 1.10
  25
            5.      Direct and Circumstantial Evidence                      Model 1.12
  26
            6.      Credibility of Witnesses                                Model 1.14
  27
            7.      Stipulations of Fact                                    Model 2.2
  28
                                                   -1-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 3 of 44 Page ID
                                #:32194



   1      8.       Expert Opinion                                 Model 2.13
   2                                                              Model 2.14,
          9.       Charts and Summaries
   3                                                              Model 2.15
   4      10.      Securities – Controlling Person Liability      Model 18.10
   5      11.      Duty to Deliberate                             Model 3.1
   6      12.      Consideration of Evidence – Conduct of Jury    Model 3.2
   7      13.      Communication with Court                       Model 3.3
   8      14.      Return of Verdict                              Model 3.5
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -2-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 4 of 44 Page ID
                                #:32195




               JOINT PRELIMINARY
               JURY INSTRUCTIONS
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 5 of 44 Page ID
                                #:32196



   1                  PROPOSED PRELIMINARY INSTRUCTION NO. 1
   2     Duty of Jury (Court Reads Instructions at the Beginning of Trial But Does
   3                                Not Provide Written Copies)
   4           Members of the jury: You are now the jury in this case. It is my duty to instruct
   5 you on the law.
   6           It is your duty to find the facts from all the evidence in the case. To those facts
   7 you will apply the law as I give it to you. You must follow the law as I give it to you
   8 whether you agree with it or not. And you must not be influenced by any personal
   9 likes or dislikes, opinions, prejudices or sympathy. That means that you must decide
  10 the case solely on the evidence before you. You will recall that you took an oath to do
  11 so.
  12           At the end of the trial I will give you final instructions. It is the final
  13 instructions that will govern your duties.
  14           Please do not read into these instructions, or anything I may say or do, that I
  15 have an opinion regarding the evidence or what your verdict should be.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -3-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 6 of 44 Page ID
                                #:32197



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 2
   2                                        The Parties
   3           The party that brings a lawsuit is called the plaintiff. In this case, the lead
   4 plaintiff is a pension fund that invested in Puma common stock. Plaintiff, Norfolk
   5 Pension Fund, brings this lawsuit as a class representative, which means it is bringing
   6 the lawsuit for itself and on behalf of all investors who bought shares of Puma
   7 common stock during the period July 22, 2014 and May 29, 2015, which will be
   8 referred to as the “Class Period.” Unless I distinguish them, I will refer to Norfolk
   9 Pension Fund and the Class collectively as “Plaintiffs.”
  10           The parties against whom the suit is brought are called defendants. In this
  11 action, the defendants are Puma Biotechnology, Inc. and Alan Auerbach, each of
  12 whom will be referred to as “Defendants” throughout the trial.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -4-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 7 of 44 Page ID
                                #:32198



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 3
   2                   Burden of Proof – Preponderance of the Evidence
   3           When a party has the burden of proving any claim by a preponderance of the
   4 evidence, it means you must be persuaded by the evidence that the claim is more
   5 probably true than not true.
   6           You should base your decision on all of the evidence, regardless of which party
   7 presented it.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -5-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 8 of 44 Page ID
                                #:32199



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 4
   2                                     What is Evidence
   3           You should base your decision on all of the evidence, regardless of which party
   4 presented it. The evidence you are to consider in deciding what the facts are consists
   5 of:
   6           (1)   the sworn testimony of any witness;
   7           (2)   the exhibits that are admitted into evidence;
   8           (3)   any facts to which the lawyers have agreed; and
   9           (4)   any facts that I may instruct you to accept as proved.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -6-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 9 of 44 Page ID
                                #:32200



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 5
   2                                  What is Not Evidence
   3           In reaching your verdict, you may consider only the testimony and exhibits
   4 received into evidence. Certain things are not evidence, and you may not consider
   5 them in deciding what the facts are. I will list them for you:
   6           (1)   Arguments and statements by lawyers are not evidence. The lawyers are
   7 not witnesses. What they may say in their opening statements, closing arguments and
   8 at other times is intended to help you interpret the evidence, but it is not evidence. If
   9 the facts as you remember them differ from the way the lawyers have stated them,
  10 your memory of them controls.
  11           (2)   Questions and objections by lawyers are not evidence. Attorneys have a
  12 duty to their clients to object when they believe a question is improper under the rules
  13 of evidence. You should not be influenced by the objection or by the court’s ruling on
  14 it.
  15           (3)   Testimony that is excluded or stricken, or that you are instructed to
  16 disregard, is not evidence and must not be considered. In addition some evidence may
  17 be received only for a limited purpose; when I instruct you to consider certain
  18 evidence only for a limited purpose, you must do so and you may not consider that
  19 evidence for any other purpose.
  20           (4)   Anything you may see or hear when the court was not in session is not
  21 evidence. You are to decide the case solely on the evidence received at the trial.
  22
  23
  24
  25
  26
  27
  28
                                               -7-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 10 of 44 Page ID
                                #:32201



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 6
   2                             Evidence for Limited Purpose
   3           Some evidence may be admitted only for a limited purpose.
   4           When I instruct you that an item of evidence has been admitted only for a
   5 limited purpose, you must consider it only for that limited purpose and not for any
   6 other purpose.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -8-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 11 of 44 Page ID
                                #:32202



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 7
   2                           Direct and Circumstantial Evidence
   3           Evidence may be direct or circumstantial. Direct evidence is direct proof of a
   4 fact, such as testimony by a witness about what that witness personally saw or heard
   5 or did. Circumstantial evidence is proof of one or more facts from which you could
   6 find another fact. You should consider both kinds of evidence. The law makes no
   7 distinction between the weight to be given to either direct or circumstantial evidence.
   8 It is for you to decide how much weight to give to any evidence.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -9-
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 12 of 44 Page ID
                                #:32203



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 8
   2                                  Ruling on Objections
   3           There are rules of evidence that control what can be received into evidence.
   4 When a lawyer asks a question or offers an exhibit into evidence and a lawyer on the
   5 other side thinks that it is not permitted by the rules of evidence, that lawyer may
   6 object. If I overrule the objection, the question may be answered or the exhibit
   7 received. If I sustain the objection, the question cannot be answered, and the exhibit
   8 cannot be received. Whenever I sustain an objection to a question, you must ignore
   9 the question and must not guess what the answer might have been.
  10           Sometimes I may order that evidence be stricken from the record and that you
  11 disregard or ignore that evidence. That means when you are deciding the case, you
  12 must not consider the stricken evidence for any purpose.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 10 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 13 of 44 Page ID
                                #:32204



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 9
   2                                  Credibility of Witnesses
   3           In deciding the facts in this case, you may have to decide which testimony to
   4 believe and which testimony not to believe. You may believe everything a witness
   5 says, or part of it, or none of it.
   6           In considering the testimony of any witness, you may take into account:
   7           (1)   the opportunity and ability of the witness to see or hear or know the
   8                 things testified to;
   9           (2)   the witness’s memory;
  10           (3)   the witness’s manner while testifying;
  11           (4)   the witness’s interest in the outcome of the case, if any;
  12           (5)   the witness’s bias or prejudice, if any;
  13           (6)   whether other evidence contradicted the witness’s testimony;
  14           (7)   the reasonableness of the witness’s testimony in light of all the evidence;
  15                 and
  16           (8)   any other factors that bear on believability.
  17           Sometimes a witness may say something that is not consistent with something
  18 else he or she said. Sometimes different witnesses will give different versions of what
  19 happened. People often forget things or make mistakes in what they remember. Also,
  20 two people may see the same event but remember it differently. You may consider
  21 these differences, but do not decide that testimony is untrue just because it differs
  22 from other testimony.
  23           However, if you decide that a witness has deliberately testified untruthfully
  24 about something important, you may choose not to believe anything that witness said.
  25 On the other hand, if you think the witness testified untruthfully about some things but
  26 told the truth about others, you may accept the part you think is true and ignore the
  27 rest.
  28
                                                - 11 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 14 of 44 Page ID
                                #:32205



   1           The weight of the evidence as to a fact does not necessarily depend on the
   2 number of witnesses who testify. What is important is how believable the witnesses
   3 were, and how much weight you think their testimony deserves.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              - 12 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 15 of 44 Page ID
                                #:32206



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 10
   2                                    Conduct of the Jury
   3           I will now say a few words about your conduct as jurors.
   4           First, keep an open mind throughout the trial, and do not decide what the verdict
   5 should be until you and your fellow jurors have completed your deliberations at the
   6 end of the case.
   7           Second, because you must decide this case based only on the evidence received
   8 in the case and on my instructions as to the law that applies, you must not be exposed
   9 to any other information about the case or to the issues it involves during the course of
  10 your jury duty. Thus, until the end of the case or unless I tell you otherwise:
  11           •     Do not communicate with anyone in any way and do not let anyone else
  12                 communicate with you in any way about the merits of the case or
  13                 anything to do with it. This includes discussing the case in person, in
  14                 writing, by phone or electronic means, via email, text messaging, or any
  15                 internet chat room, blog, website or application, including but not limited
  16                 to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any
  17                 other forms of social media. This applies to communicating with your
  18                 fellow jurors until I give you the case for deliberation, and it applies to
  19                 communicating with everyone else including your family members, your
  20                 employer, the media or press, and the people involved in the trial,
  21                 although you may notify your family and your employer that you have
  22                 been seated as a juror in the case, and how long you expect the trial to
  23                 last. But, if you are asked or approached in any way about your jury
  24                 service or anything about this case, you must respond that you have been
  25                 ordered not to discuss the matter and report the contact to the court.
  26           •     Because you will receive all the evidence and legal instruction you
  27                 properly may consider to return a verdict: do not read, watch or listen to
  28                 any news or media accounts or commentary about the case or anything to
                                                 - 13 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 16 of 44 Page ID
                                #:32207



   1                 do with it, although I have no information that there will be news reports
   2                 about this case; do not do any research, such as consulting dictionaries,
   3                 searching the Internet, or using other reference materials; and do not
   4                 make any investigation or in any other way try to learn about the case on
   5                 your own. Do not visit or view any place discussed in this case, and do
   6                 not use Internet programs or other devices to search for or view any
   7                 place discussed during the trial. Also, do not do any research about this
   8                 case, the law, or the people involved – including the parties, the
   9                 witnesses or the lawyers – until you have been excused as jurors. If you
  10                 happen to read or hear anything touching on this case in the media, turn
  11                 away and report it to me as soon as possible.
  12           These rules protect each party’s right to have this case decided only on evidence
  13 that has been presented here in court. Witnesses here in court take an oath to tell the
  14 truth, and the accuracy of their testimony is tested through the trial process. If you do
  15 any research or investigation outside the courtroom, or gain any information through
  16 improper communications, then your verdict may be influenced by inaccurate,
  17 incomplete or misleading information that has not been tested by the trial process.
  18 Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the
  19 case based on information not presented in court, you will have denied the parties a
  20 fair trial. Remember, you have taken an oath to follow the rules, and it is very
  21 important that you follow these rules.
  22           A juror who violates these restrictions jeopardizes the fairness of these
  23 proceedings, and a mistrial could result that would require the entire trial process to
  24 start over. If any juror is exposed to any outside information, please notify the court
  25 immediately.
  26
  27
  28
                                                 - 14 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 17 of 44 Page ID
                                #:32208



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 11
   2                             No Transcript Available to Jury
   3           I urge you to pay close attention to the trial testimony as it is given. During
   4 deliberations you will not have a transcript of the trial testimony.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 15 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 18 of 44 Page ID
                                #:32209



   1                PROPOSED PRELIMINARY INSTRUCTION NO. 12
   2                                      Taking Notes
   3           If you wish, you may take notes to help you remember the evidence. If you do
   4 take notes, please keep them to yourself until you go to the jury room to decide the
   5 case. Do not let notetaking distract you. When you leave, your notes should be left in
   6 the jury room. No one will read your notes.
   7           Whether or not you take notes, you should rely on your own memory of the
   8 evidence. Notes are only to assist your memory. You should not be overly influenced
   9 by your notes or those of other jurors.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 16 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 19 of 44 Page ID
                                #:32210



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 13
   2                             Bench Conferences and Recesses
   3           From time to time during the trial, it may become necessary for me to talk with
   4 the attorneys out of the hearing of the jury, either by having a conference at the bench
   5 when the jury is present in the courtroom, or by calling a recess. Please understand
   6 that while you are waiting, we are working. The purpose of these conferences is not
   7 to keep relevant information from you, but to decide how certain evidence is to be
   8 treated under the rules of evidence and to avoid confusion and error.
   9           Of course, we will do what we can to keep the number and length of these
  10 conferences to a minimum. I may not always grant an attorney’s request for a
  11 conference. Do not consider my granting or denying a request for a conference as any
  12 indication of my opinion of the case or of what your verdict should be.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 17 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 20 of 44 Page ID
                                #:32211



   1                 PROPOSED PRELIMINARY INSTRUCTION NO. 14
   2                                       Outline of Trial
   3           Trials proceed in the following way: First, each side may make an opening
   4 statement. An opening statement is not evidence. It is simply an outline to help you
   5 understand what that party expects the evidence will show. A party is not required to
   6 make an opening statement.
   7           Plaintiffs will then present evidence, and counsel for Defendants may
   8 cross-examine. Then the Defendants may present evidence, and counsel for Plaintiffs
   9 may cross-examine.
  10           After the evidence has been presented, I will instruct you on the law that applies
  11 to the case and the attorneys will make closing arguments.
  12           After that, you will go to the jury room to deliberate on your verdict.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 - 18 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 21 of 44 Page ID
                                #:32212




                 JOINT CLOSING
               JURY INSTRUCTIONS
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 22 of 44 Page ID
                                #:32213



   1                     PROPOSED CLOSING INSTRUCTION NO. 1
   2   Duty of the Jury (Court Reads/Provides Written Instructions at End of Case)
   3           Members of the Jury: Now that you have heard all of the evidence and the
   4 arguments of the attorneys, it is my duty to instruct you on the law that applies to this
   5 case.
   6           A copy of these instructions will be sent to the jury room for you to consult
   7 during your deliberations.
   8           It is your duty to find the facts from all the evidence in the case. To those facts
   9 you will apply the law as I give it to you. You must follow the law as I give it to you
  10 whether you agree with it or not. And you must not be influenced by any personal
  11 likes or dislikes, opinions, prejudices, or sympathy. That means that you must decide
  12 the case solely on the evidence before you. You will recall that you took an oath to do
  13 so.
  14           Please do not read into these instructions or anything that I may say or do or
  15 have said or done that I have an opinion regarding the evidence or what your verdict
  16 should be.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  - 19 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 23 of 44 Page ID
                                #:32214



   1                     PROPOSED CLOSING INSTRUCTION NO. 2
   2                   Burden of Proof – Preponderance of the Evidence
   3           When a party has the burden of proving any claim by a preponderance of the
   4 evidence, it means you must be persuaded by the evidence that the claim is more
   5 probably true than not true.
   6           You should base your decision on all of the evidence, regardless of which party
   7 presented it.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 20 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 24 of 44 Page ID
                                #:32215



   1                     PROPOSED CLOSING INSTRUCTION NO. 3
   2                                     What is Evidence
   3           You should base your decision on all of the evidence, regardless of which party
   4 presented it. The evidence you are to consider in deciding what the facts are consists
   5 of:
   6           (1)   the sworn testimony of any witness;
   7           (2)   the exhibits that are admitted into evidence;
   8           (3)   any facts to which the lawyers have agreed; and
   9           (4)   any facts that I have instructed you to accept as proved.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 21 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 25 of 44 Page ID
                                #:32216



   1                    PROPOSED CLOSING INSTRUCTION NO. 4
   2                                  What is Not Evidence
   3           In reaching your verdict, you may consider only the testimony and exhibits
   4 received into evidence. Certain things are not evidence, and you may not consider
   5 them in deciding what the facts are. I will list them for you:
   6           (1)   Arguments and statements by lawyers are not evidence. The lawyers are
   7 not witnesses. What they have said in their opening statements, closing arguments
   8 and at other times is intended to help you interpret the evidence, but it is not evidence.
   9 If the facts as you remember them differ from the way the lawyers have stated them,
  10 your memory of them controls.
  11           (2)   Questions and objections by lawyers are not evidence. Attorneys have a
  12 duty to their clients to object when they believe a question is improper under the rules
  13 of evidence. You should not be influenced by the objection or by the court’s ruling on
  14 it.
  15           (3)   Testimony that is excluded or stricken, or that you have been instructed
  16 to disregard, is not evidence and must not be considered. In addition some evidence
  17 was received only for a limited purpose; when I have instructed you to consider
  18 certain evidence only for a limited purpose, you must do so and you may not consider
  19 that evidence for any other purpose.
  20           (4)   Anything you may have seen or heard when the court was not in session
  21 is not evidence. You are to decide the case solely on the evidence received at the trial.
  22
  23
  24
  25
  26
  27
  28
                                               - 22 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 26 of 44 Page ID
                                #:32217



   1                     PROPOSED CLOSING INSTRUCTION NO. 5
   2                           Direct and Circumstantial Evidence
   3           Evidence may be direct or circumstantial. Direct evidence is direct proof of a
   4 fact, such as testimony by a witness about what that witness personally saw or heard
   5 or did. Circumstantial evidence is proof of one or more facts from which you could
   6 find another fact. You should consider both kinds of evidence. The law makes no
   7 distinction between the weight to be given to either direct or circumstantial evidence.
   8 It is for you to decide how much weight to give to any evidence.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 23 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 27 of 44 Page ID
                                #:32218



   1                    PROPOSED CLOSING INSTRUCTION NO. 6
   2                                  Credibility of Witnesses
   3           In deciding the facts in this case, you may have to decide which testimony to
   4 believe and which testimony not to believe. You may believe everything a witness
   5 says, or part of it, or none of it.
   6           In considering the testimony of any witness, you may take into account:
   7           (1)   the opportunity and ability of the witness to see or hear or know the
   8                 things testified to;
   9           (2)   the witness’s memory;
  10           (3)   the witness’s manner while testifying;
  11           (4)   the witness’s interest in the outcome of the case, if any;
  12           (5)   the witness’s bias or prejudice, if any;
  13           (6)   whether other evidence contradicted the witness’s testimony;
  14           (7)   the reasonableness of the witness’s testimony in light of all the evidence;
  15                 and
  16           (8)   any other factors that bear on believability.
  17           Sometimes a witness may say something that is not consistent with something
  18 else he or she said. Sometimes different witnesses will give different versions of what
  19 happened. People often forget things or make mistakes in what they remember. Also,
  20 two people may see the same event but remember it differently. You may consider
  21 these differences, but do not decide that testimony is untrue just because it differs
  22 from other testimony.
  23           However, if you decide that a witness has deliberately testified untruthfully
  24 about something important, you may choose not to believe anything that witness said.
  25 On the other hand, if you think the witness testified untruthfully about some things but
  26 told the truth about others, you may accept the part you think is true and ignore the
  27 rest.
  28
                                                - 24 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 28 of 44 Page ID
                                #:32219



   1           The weight of the evidence as to a fact does not necessarily depend on the
   2 number of witnesses who testify. What is important is how believable the witnesses
   3 were, and how much weight you think their testimony deserves.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              - 25 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 29 of 44 Page ID
                                #:32220



   1                      PROPOSED CLOSING INSTRUCTION NO. 7
   2                                      Stipulations of Fact
   3           The parties have agreed to certain facts that will be read to you. You must
   4 therefore treat these facts as having been proved.
   5           •       Puma Biotechnology, Inc. is a biopharmaceutical company with a focus
   6                   on the acquisition, development and commercialization of innovative
   7                   products to enhance cancer care;
   8           •       Since acquiring the licensing rights for neratinib from Pfizer in 2011,
   9                   Puma’s primary commercial focus has been on the development and
  10                   commercialization of neratinib;
  11           •       HER2+ breast cancer is a breast cancer that tests positive for a protein
  12                   called human epidermal growth factor receptor 2 (HER2), which
  13                   promotes the growth of cancer cells;
  14           •       Since at least July 1, 2014, Mr. Auerbach has been Puma’s largest
  15                   stockholder and has served as Puma’s CEO, President, and Chairman of
  16                   the Board;
  17           •       During 2014 and 2015, Puma’s common stock was listed on the New
  18                   York Stock Exchange under the symbol PBYI;
  19           •       The ExteNET Trial was a randomized, double-blind, phase III clinical
  20                   trial, which was generally designed to test the efficacy and safety of
  21                   neratinib in reducing the recurrence of HER2+ breast cancer. Data
  22                   collection from the trial was to occur in three phases. Part A involved a
  23                   follow-up period of two years after randomization;
  24               •   Between July 22, 2014 and May 29, 2015, the market for Puma’s
  25                   common stock was well-developed and efficient;
  26               •   Between July 22, 2014 and May 29, 2015, Plaintiff purchased 17,900
  27                   shares of Puma common stock;
  28
                                                  - 26 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 30 of 44 Page ID
                                #:32221



   1           •       After the New York Stock Exchange closed for trading on July 22, 2014,
   2                   Puma disseminated to the public a press release entitled “Puma
   3                   Biotechnology Announces Positive Top-line Results from Phase III
   4                   PB272 Trial in Adjuvant Breast Cancer (ExteNET Trial)” (“ExteNET
   5                   Press Release”);
   6           •       After issuing the ExteNET Press Release, on July 22, 2014, Puma
   7                   conducted an analyst and investor conference call that was open to the
   8                   public;
   9           •       In preparation for a public offering of Puma common stock, Puma filed a
  10                   Registration Statement and Prospectus with the SEC, on January 20 and
  11                   22, 2015, respectively;
  12           •       On January 27, 2015, Puma announced the completion of a common
  13                   stock offering of 1.15 million shares at a price of $190.00 per share for
  14                   net proceeds of $205 million;
  15           •       On February 3, 2015, an abstract containing certain results from Part A
  16                   of the ExteNET Trial was submitted to the ASCO, for a potential
  17                   presentation at the 2015 ASCO Annual Meeting in Chicago, Illinois;
  18           •       On March 26, 2015, ASCO notified Dr. Arlene Chan that Abstract #508
  19                   was selected for oral presentation at the 2015 ASCO Annual Meeting;
  20               •   On May 13, 2015, after the close of trading, the abstracts to be presented
  21                   at the ASCO conference were published on ASCO’s website, including
  22                   Abstract #508 which contained certain of the results from Part A of the
  23                   ExteNET Trial;
  24               •   On June 1, 2015, between approximately 11:23 a.m. and 12:28 p.m.
  25                   Eastern Standard Time, trading in Puma’s stock was halted on the
  26                   NYSE; and
  27               •   On June 1, 2015, certain of the results of Part A of the ExteNET Trial
  28                   were presented at the ASCO conference starting at 11:24 a.m. EST.
                                                  - 27 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 31 of 44 Page ID
                                #:32222



   1                    PROPOSED CLOSING INSTRUCTION NO. 8
   2                                    Expert Opinion
   3           You have heard testimony from witnesses who testified to opinions and the
   4 reasons for their opinions. This opinion testimony is allowed, because of the
   5 education or experience of these witnesses.
   6           Such opinion testimony should be judged like any other testimony. You may
   7 accept it or reject it, and give it as much weight as you think it deserves, considering
   8 the witnesses’ education and experience, the reasons given for the opinion, and all the
   9 other evidence in the case.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              - 28 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 32 of 44 Page ID
                                #:32223



   1                    PROPOSED CLOSING INSTRUCTION NO. 9
   2                                 Charts and Summaries
   3           Certain charts and summaries have been admitted into evidence to illustrate
   4 information brought out in the trial. Other charts and summaries not admitted into
   5 evidence have been shown to you in order to help explain the contents of books,
   6 records, documents, or other evidence in the case. Charts and summaries are only as
   7 good as the testimony or other admitted evidence that supports them. You should,
   8 therefore, give them only such weight as you think the underlying evidence deserves.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              - 29 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 33 of 44 Page ID
                                #:32224



   1                    PROPOSED CLOSING INSTRUCTION NO. 10
   2                        Securities – Controlling Person Liability
   3           Plaintiffs claim that Alan Auerbach is a “controlling person” and is therefore
   4 liable under Section 20(a) of the Securities Exchange Act of 1934. If you find that
   5 Plaintiffs have proven a violation of Section 10(b), you must then determine whether
   6 Mr. Auerbach was a “controlling person.”
   7           On this claim, Plaintiffs have the burden of proving by a preponderance of the
   8 evidence that Mr. Auerbach possessed, directly or indirectly, the actual power to
   9 direct or control the statements for which Plaintiffs have proven a Section 10(b) claim.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 30 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 34 of 44 Page ID
                                #:32225



   1                    PROPOSED CLOSING INSTRUCTION NO. 11
   2                                      Duty to Deliberate
   3           Before you begin your deliberations, elect one member of the jury as your
   4 presiding juror. The presiding juror will preside over the deliberations and serve as
   5 the spokesperson for the jury in court.
   6           You shall diligently strive to reach agreement with all of the other jurors if you
   7 can do so. Your verdict must be unanimous.
   8           Each of you must decide the case for yourself, but you should do so only after
   9 you have considered all of the evidence, discussed it fully with the other jurors, and
  10 listened to their views.
  11           It is important that you attempt to reach a unanimous verdict but, of course,
  12 only if each of you can do so after having made your own conscientious decision. Do
  13 not be unwilling to change your opinion if the discussion persuades you that you
  14 should. But do not come to a decision simply because other jurors think it is right, or
  15 change an honest belief about the weight and effect of the evidence simply to reach a
  16 verdict.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 - 31 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 35 of 44 Page ID
                                #:32226



   1                    PROPOSED CLOSING INSTRUCTION NO. 12
   2                    Consideration of Evidence – Conduct of the Jury
   3           Because you must base your verdict only on the evidence received in the case
   4 and on these instructions, I remind you that you must not be exposed to any other
   5 information about the case or to the issues it involves. Except for discussing the case
   6 with your fellow jurors during your deliberations:
   7           •     Do not communicate with anyone in any way and do not let anyone else
   8                 communicate with you in any way about the merits of the case or
   9                 anything to do with it. This includes discussing the case in person, in
  10                 writing, by phone or electronic means, via email, via text messaging, or
  11                 any internet chat room, blog, website or application, including but not
  12                 limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat,
  13                 or any other forms of social media. This applies to communicating with
  14                 your family members, your employer, the media or press, and the people
  15                 involved in the trial. If you are asked or approached in any way about
  16                 your jury service or anything about this case, you must respond that you
  17                 have been ordered not to discuss the matter and to report the contact to
  18                 the court.
  19           •     Do not read, watch, or listen to any news or media accounts or
  20                 commentary about the case or anything to do with it, although I have no
  21                 information that there will be news reports about this case; do not do any
  22                 research, such as consulting dictionaries, searching the Internet, or using
  23                 other reference materials; and do not make any investigation or in any
  24                 other way try to learn about the case on your own. Do not visit or view
  25                 any place discussed in this case, and do not use Internet programs or
  26                 other devices to search for or view any place discussed during the trial.
  27                 Also, do not do any research about this case, the law, or the people
  28                 involved—including the parties, the witnesses or the lawyers—until you
                                                - 32 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 36 of 44 Page ID
                                #:32227



   1                 have been excused as jurors. If you happen to read or hear anything
   2                 touching on this case in the media, turn away and report it to me as soon
   3                 as possible.
   4           These rules protect each party’s right to have this case decided only on evidence
   5 that has been presented here in court. Witnesses here in court take an oath to tell the
   6 truth, and the accuracy of their testimony is tested through the trial process. If you do
   7 any research or investigation outside the courtroom, or gain any information through
   8 improper communications, then your verdict may be influenced by inaccurate,
   9 incomplete or misleading information that has not been tested by the trial process.
  10 Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the
  11 case based on information not presented in court, you will have denied the parties a
  12 fair trial. Remember, you have taken an oath to follow the rules, and it is very
  13 important that you follow these rules.
  14           A juror who violates these restrictions jeopardizes the fairness of these
  15 proceedings, and a mistrial could result that would require the entire trial process to
  16 start over. If any juror is exposed to any outside information, please notify the court
  17 immediately.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 - 33 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 37 of 44 Page ID
                                #:32228



   1                    PROPOSED CLOSING INSTRUCTION NO. 13
   2                               Communication with Court
   3           If it becomes necessary during your deliberations to communicate with me, you
   4 may send a note through the marshal or bailiff, signed by your presiding juror or by
   5 one or more members of the jury. No member of the jury should ever attempt to
   6 communicate with me except by a signed writing; I will communicate with any
   7 member of the jury on anything concerning the case only in writing, or here in open
   8 court. If you send out a question, I will consult with the parties before answering it,
   9 which may take some time. You may continue your deliberations while waiting for
  10 the answer to any question. Remember that you are not to tell anyone – including me
  11 – how the jury stands, numerically or otherwise, until after you have reached a
  12 unanimous verdict or have been discharged. Do not disclose any vote count in any
  13 note to the court.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 34 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 38 of 44 Page ID
                                #:32229



   1                    PROPOSED CLOSING INSTRUCTION NO. 14
   2                                    Return of Verdict
   3
               A verdict form has been prepared for you. [Explain verdict form as needed.]
   4
       After you have reached unanimous agreement on a verdict, your presiding juror
   5
       should complete the verdict form according to your deliberations, sign and date it, and
   6
       advise the clerk that you are ready to return to the courtroom.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 35 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 39 of 44 Page ID
                                #:32230



   1 DATED: December 19, 2018             ROBBINS GELLER RUDMAN
                                            & DOWD LLP
   2                                      PATRICK J. COUGHLIN
                                          TOR GRONBORG
   3                                      JASON A. FORGE
                                          TRIG R. SMITH
   4                                      SUSANNAH R. CONN
                                          J. MARCO JANOSKI GRAY
   5                                      DEBASHISH BAKSHI
                                          TING H. LIU
   6
   7                                                s/ TOR GRONBORG
   8                                                 TOR GRONBORG
   9                                      655 West Broadway, Suite 1900
                                          San Diego, CA 92101
  10                                      Telephone: 619/231-1058
                                          619/231-7423 (fax)
  11                                      patc@rgrdlaw.com
                                          torg@rgrdlaw.com
  12                                      jforge@rgrdlaw.com
                                          trigs@rgrdlaw.com
  13                                      sconn@rgrdlaw.com
                                          mjanoski@rgrdlaw.com
  14                                      dbakshi@rgrdlaw.com
                                          tliu@rgrdlaw.com
  15
                                          Counsel for Plaintiff and the Class
  16
  17 DATED: December 19, 2018             LATHAM & WATKINS LLP
                                          COLLEEN C. SMITH
  18
  19                                               s/ COLLEEN C. SMITH
  20                                                COLLEEN C. SMITH

  21                                      12670 High Bluff Drive
                                          San Diego, CA 92130-3086
  22                                      Telephone: (858) 523-5400
                                          colleen.smith@lw.com
  23
                                          LATHAM & WATKINS LLP
  24                                      MICHELE D. JOHNSON
                                          KRISTIN N. MURPHY
  25                                      650 Town Center Drive, 20th Floor
                                          Costa Mesa, CA 92626-1925
  26                                      Telephone: (714) 540-1235
                                          michele.johnson@lw.com
  27                                      kristin.murphy@lw.com

  28
                                         - 36 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 40 of 44 Page ID
                                #:32231



   1
                                          LATHAM & WATKINS LLP
   2                                      ANDREW B. CLUBOK (pro hac vice)
                                          SARAH A. TOMKOWIAK (pro hac vice)
   3                                      555 Eleventh Street NW, Suite 1000
                                          Washington, DC 200004-1304
   4                                      Telephone: (202) 637-2200
                                          andrew.clubok@lw.com
   5                                      sarah.tomkowiak@lw.com
   6                                      Counsel for Defendants
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         - 37 -
       1515139_1
Case 8:15-cv-00865-DOC-SHK Document 668 Filed 12/19/18 Page 41 of 44 Page ID
                                #:32232



   1                             CERTIFICATE OF SERVICE
   2           I hereby certify under penalty of perjury that on December 19, 2018, I
   3 authorized the electronic filing of the foregoing with the Clerk of the Court using the
   4 CM/ECF system which will send notification of such filing to the e-mail addresses on
   5 the attached Electronic Mail Notice List, and I hereby certify that I caused the mailing
   6 of the foregoing via the United States Postal Service to the non-CM/ECF participants
   7 indicated on the attached Manual Notice List.
   8                                              s/ TOR GRONBORG
                                                  TOR GRONBORG
   9
                                                  ROBBINS GELLER RUDMAN
  10                                                    & DOWD LLP
                                                  655 West Broadway, Suite 1900
  11                                              San Diego, CA 92101-8498
                                                  Telephone: 619/231-1058
  12                                              619/231-7423 (fax)
  13                                              E-mail: torg@rgrdlaw.com
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       1515139_1
0120321405Case 8:15-cv-00865-DOC-SHK                      672869ÿÿ6 Filed
                                                                       ÿ612/19/18
                                                                                ÿ Page 42 of 44 Page ID
'()*)+,ÿ.+/012(3)0+ÿ/01ÿ(ÿ4(56ÿ789:;<=;>>7?:;@A;BCDÿC5)+,4E)+,ÿC5Fÿ=G
                                                     Document  668
                                                           #:32233

HF2(ÿI)036<E+0*0,JKÿ.+<Gÿ63ÿ(*ÿ
L*6<310+)<ÿ'()*ÿM03)<6ÿN)53
OPQÿSTUUTVWXYÿZ[Qÿ\PT]QÿVPTÿZ[Qÿ^_[[QX\ÙÿTXÿ\PQÿUW]\ÿ\Tÿ[Q^QWaQÿQbcZWUÿXT\W^Q]ÿST[ÿ\PW]ÿ^Z]Qd
      ')<E(6*ÿ@ÿ@33(+(5)0ÿ
      cZ\\ZXZ]WTe^TTUQ`d^Tcf]cẀZgWcZe^TTUQ`d^TcfQSWUWXYbXT\W^QeQ^SdhZ^Q[h[Td^TcfcW^PZQUbZ\\ZXZ]WTb
      ijkleQ^SdhZ^Q[h[Td^Tc
      m6n(5E)5EÿI(o5E)ÿ
      pqZr]PWe[Y[pUZVd^TcfstkiuvttiueSWUWXY]dpT^rQ\qW[pd^Tc
      @2(+w(ÿxÿI635<Eÿ
      ZcZXpZdqQ\]^PeUVd^TcfZcZXpZbqQ\]^PbukvveQ^SdhZ^Q[h[Td^Tc
      yJ(+ÿLÿI*()1ÿ
      [qUZW[e^TTUQ`d^TcfQSWUWXYbXT\W^QeQ^SdhZ^Q[h[Td^Tcf^PT_[ZXWe^TTUQ`d^Tc
      4E1)530zE61ÿ{E02(5ÿ4(5(2(55)2(ÿ
      ^P[W]d^Z]ZcZ]]WcZeVWUcQ[PZUQd^Tcf|cZXpZd}T_XeVWUcQ[PZUQd^Tcf~T^rQ\WXYeVWUcQ[PZUQd^Tc
      y05(*J+ÿ4E(z2(+KÿyL{ÿ
      cpZV]TXegZc]Zp[d^Tc
      y05(*J+ÿ4E(z2(+ÿy63Gÿ
      cpZV]TXegZc]Zp[d^Tc
      @+w16ÿ4*Fn0oÿ
      ZXp[QVd^U_qTreUVd^TcfZXp[QVb^U_qTrbuvieQ^SdhZ^Q[h[Td^TcfVZ]PWXY\TXbp^bUW\WYZ\WTXb]Q[aW^Q]b
        skleQ^SdhZ^Q[h[Td^TcfT\WSW^Z\WTX]eUVd^Tc
      BF5(++(Eÿyÿ40++ÿ
      ]^TXXe[Y[pUZVd^Tcf\pQa[WQ]e[Y[pUZVd^TcfsuiiutiueSWUWXY]dpT^rQ\qW[pd^Tc
      H(31)<oÿ056zEÿ40F,E*)+ÿ
      hZ\^e[Y[pUZVd^TcfQSWUQ]pe[Y[pUZVd^Tc
      H(31)<oÿÿm(E*53102ÿ
      hpZPU]\[TcehTcUZVd^Tc
      L1)<ÿÿL(53E(2ÿ
      QgQZ]\PZcecWX\d^TcfpT^rQ\WXYecWX\d^TcfT]\ZecWX\d^Tc
      N011()+6ÿL<E(=(11)(ÿ
      T[Wd^PZaZ[[WZeVWUcQ[PZUQd^TcfgTZXXdZcq[T]WXWeVWUcQ[PZUQd^TcfYWXZdYZ`\ZXeVWUcQ[PZUQd^Tc
      (50+ÿ@ÿx01,6ÿ
      gST[YQe[Y[pUZVd^Tcf\PTUWXp[ZrQe[Y[pUZVd^Tc
      D0)ÿxÿxFoF2F1(ÿ
      rS_r_c_[Ze^TTUQ`d^TcfQSWUWXYbXT\W^QeQ^SdhZ^Q[h[Td^Tcf^PT_[ZXWe^TTUQ`d^Tc
      A)*(1w)ÿÿ40GÿNN4ÿ
      ^UZ]]Z^\eYWUZ[pWd^Tc
      '61J+ÿ4ÿMÿA1(+3ÿ
      cQ[`XdY[ZX\eUVd^Tc
222 27 !"005#343114$1#0%!&0&40                                                 02$
0120321405Case 8:15-cv-00865-DOC-SHK                      672869ÿ
                                                     Document    ÿ6 Filed
                                                               668     ÿ612/19/18
                                                                                ÿ Page 43 of 44 Page ID
       '()*+,ÿ./01(ÿ'/2()34ÿ50/6ÿ                          #:32234
       789:;<=>?@A@BC9DEF;7GHBIJ@>I<?@A@BC9DEF;7GIKL>CIK<B?@A@BC9DEF;7
       M(0ÿ50(2N(0Oÿ
       H;@A?@A@BC9DEF;7GIKL>CIK<B?@A@BC9DEF;7
       .41,*P*ÿQÿ'(,2)(2ÿ
       7>FRICIE8;R:<;:?CDEF;7G=9@I:ES9HHI@<;:?CDEF;7G7>FRICIT8;R:<;:T
       UVWX?IFLES9FI@S@;EF;7GY;FIFL?CDEF;7G=R9B>89RTL>ICB<TWVZ[?IFLES9FI@S@;EF;7G89:9E@;9FR?CDEF;7
       ./06ÿ\/],062ÿ\*PP*6ÿ
       7==ICCI^?F;;CI^EF;7G7<9C9<?F;;CI^EF;7GIL>C>:AT:;H>FI?IFLES9FI@S@;EF;7
       '*0*_6ÿ̀ÿa4*N*0_/2ÿ
       89C>IbI@79:?S;7C9DEF;7GB><99F<;:?S;7C9DEF;7
       M42Oÿc)4/2Oÿa4dÿ
       HC>e?@A@BC9DEF;7
       \04)]42ÿf41(P*ÿ.d0+,6ÿ
       =@><H>:E7e@SR^?CDEF;7G=@><H>:T7e@SR^TWghg?IFLES9FI@S@;EF;7GY;FIFL?CDEF;7G=R9B>89RTL>ICB<T
       WVZ[?IFLES9FI@S@;EF;7
       '*224i*0ÿj/i4]4ÿ
       8S9L>H>?S;7C9DEF;7G9R;;B?S;7C9DEF;7G=7<9CIHH;?S;7C9DEF;7GB><99F<;:?S;7C9DEF;7G9b9@b;<9?S;7C9DEF;7
       k(N*0]ÿl421*2]ÿj0(2O/6ÿ
       @S@;:A9^?AC9:F^C9DEF;7Gmn>:IR9:?AC9:F^C9DEF;7G>:L;?AC9:F^C9DEF;7G@;bI@HTS@;:A9^TZWoW?IFLES9FI@S@;EF;7
       '(,2ÿp/00*2ÿk4))4*0ÿ
       D9@@I:E@><<>I@?7;@A9:CID><EF;7GbI@:>FIED;@CI^?7;@A9:CID><EF;7
       Q/00*2ÿ'ÿk(NN42)ÿ
       B9@@I:@?@A@BC9DEF;7
       a/d0*21*ÿ.ÿk()*2ÿ
       C@;<I:?@;<I:CIA9CEF;7
       q,/0P*2*ÿr/1,4ÿr,4_/s/ÿ
       FR9@CI:IE<R>79B9?7;@A9:CID><EF;7
       q(PP**2ÿqÿr_4],ÿ
       F;CCII:E<7>HR?CDEF;7GF;CCII:TFT<7>HRTUUtX?IFLES9FI@S@;EF;7
       M04Oÿk/2s/PPÿr_4],ÿ
       H@>A<?@A@BC9DEF;7G=7FF;@79F=?@A@BC9DEF;7GIKL>CIK<B?@A@BC9DEF;7
       '(,2ÿuÿr6Pv4/ÿ
       8L<^CJ>9?7>:HwEF;7
       \(P42ÿM/2Oÿ
       =H9:A?<L7<C9DEF;7GSCI9B>:A<?<L7<C9DEF;7
       q0/4Oÿxsy/0sÿM*2z0(*13ÿ
       FHI:b@;IF=?F;;CI^EF;7G79@9e8;?F;;CI^EF;7GIL>C>:AT:;H>FI?IFLES9FI@S@;EF;7
       r/0/,ÿ̀ÿM(_3(y4/3ÿ
       <9@9REH;7=;D>9=?CDEF;7GD9<R>:AH;:TBFTC>H>A9H>;:T<I@J>FI<T[oUt?IFLES9FI@S@;EF;7G<9@9RTH;7=;D>9=T
       VWtt?IFLES9FI@S@;EF;7G{m|m}~;H>L>F9H>;:<{m?CDEF;7
222 27 !"005#343114$1#0%!&0&40                                                 12$
0120321405Case 8:15-cv-00865-DOC-SHK                      672869ÿ
                                                     Document    ÿ6 Filed
                                                               668     ÿ612/19/18
                                                                                ÿ Page 44 of 44 Page ID
       '()*ÿ,-.ÿ/-.0ÿ                                      #:32235
       123456789:;<=9781>6?@53<;
A-.(-BÿCDEF)Gÿ'FHE
IJ>ÿL<11<6?89ÿ?@ÿMJ>ÿ1?@Mÿ<Lÿ7MM<=8>4@ÿ6J<ÿ7=>ÿ.DEÿ<8ÿMJ>ÿ1?@MÿM<ÿ=>3>?N>ÿ>O;7?1ÿ8<M?3>@ÿL<=ÿMJ?@ÿ37@>ÿP6J<ÿMJ>=>L<=>ÿ=>Q2?=>
;78271ÿ8<M?3?89R5ÿS<2ÿ;74ÿ6?@JÿM<ÿ2@>ÿ4<2=ÿ;<2@>ÿM<ÿ@>1>3Mÿ78Tÿ3<U4ÿMJ?@ÿ1?@Mÿ?8M<ÿ4<2=ÿ6<=TÿU=<3>@@?89ÿU=<9=7;ÿ?8ÿ<=T>=
M<ÿ3=>7M>ÿ8<M?3>@ÿ<=ÿ17V>1@ÿL<=ÿMJ>@>ÿ=>3?U?>8M@5
   WXYÿ[\]^\_ÿ`abcdca]efg




222 27 !"005#343114$1#0%!&0&40                                                        $2$
